DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Hudzinski (34185) on 10/21/2021.

The application has been amended as follows: 

Claim 1 
A computer-implemented medical method for determining a target position of an X-ray device, the method comprising:  
[[a)]] acquiring registered image data that describes a medical image of an anatomical structure of a patient relative to a coordinate system of the patient;  
registering, by a computer operatively coupled with the X-ray device, the registered image data relative to the coordinate system of the patient by a first transformation matrix T1;  
[[(b)]] acquiring trajectory data that describes a trajectory of an implant positioned within the anatomical structure relative to the coordinate system of the patient; 
registering, by the computer, the trajectory data of the implant relative to the coordinate system of the patient by a second transformation matrix T2;  
registering, by the computer, the trajectory data of the implant relative to a coordinate system of the X-ray device by a third transformation matrix T3;
[[c)]] determining X-ray device position data based on the trajectory data and the registered image data, wherein the X-ray device position data describes a target position of the X-ray device;  
determining, by the computer based on the third transformation matrix T3, the target position of an X-ray to be emitted from the X-ray device for acquiring an image of the implant; and  
determining control data based on the X-ray device position data, wherein the control data is representative of a control signal that causes the X-ray device to move automatically.  
  
Claim 4
The method according to claim 2, wherein the imaging direction of the X-ray device is oriented along a longitudinal axis of the implant.  
  
Claim 5 (Canceled)
  
Claim 13
A medical system for acquiring an X-ray image of at least part of an implant within an anatomical structure, comprising:  
[[a)]]  a navigation system;  
[[b)]]  an X-ray device; and  
[[c)]]  at least one computer comprising a non-transitory computer readable storage medium having stored thereon computer-executable instructions that, when executed, configure a processor to:  
acquire that describes a medical image of an anatomical structure of a patient relative to a coordinate system of the patient;  
register the registered image data relative to the coordinate system of the patient by a first transformation matrix T1;  
acquire trajectory data that describes a trajectory of an implant positioned within the anatomical structure relative to the coordinate system of the patient; 
register, the trajectory data of the implant relative to the coordinate system of the patient by a second transformation matrix T2;  
register the trajectory data of the implant relative to a coordinate system of the X-ray device by a third transformation matrix T3;
determine X-ray device position data based on the trajectory data and the registered image data, wherein the X-ray device position data describes a target position of the X-ray device, wherein the at least one computer is operably coupled to the navigation system and the X-ray device; 
determine based on the third transformation matrix T3, the target position of an X-ray to be emitted from the X-ray device for acquiring an image of the implant; and  
determine control data based on the X-ray device position data, wherein the control data is representative of a control signal that causes the X-ray device to move automatically.  
  
  
Claim 16
 The medical system of claim 13, wherein the navigation system is configured to register the image data to [[a]]the coordinate system of [[a]]the patient, and the image data is registered to the coordinate system of the patient by means of the navigation system detecting a reference provided on the X-ray device.  
  
Claim 18
The medical system of claim 13, wherein:  
the navigation system is configured to register the image data to [[a]]the coordinate system of [[a]]the patient; and  
the image data is registered to the coordinate system of the patient by means of the navigation system detecting a reference attached to the patient.  
  
Claim 19 (Canceled)
  
Claim 20
The method according to claim [[19]] 1, wherein:  
the registering the registered image data relative to the coordinate system of the patient by the first transformation matrix T1 comprises:  
registering the registered image data relative to the coordinate system of the patient by the first transformation matrix T1 based on a known spatial relationship between a first reference device attached with the patient and a second reference device attached with the X-ray device;  
the registering the trajectory data of the implant relative to the coordinate system of the patient by the second transformation matrix T2 comprises:  
registering the trajectory data of the implant relative to the coordinate system of the patient by the second transformation matrix T2 based on a known spatial relationship between the implant and the patient; and  
the registering the trajectory data of the implant relative to the coordinate system of the X-ray device by the third transformation matrix T3 comprises:  
registering the trajectory data of the implant relative to the coordinate system of the X-ray device by the third transformation matrix T3 based on a known spatial relationship between the X-ray device and the implant.  



Reasons for Allowance
Claims 1-4, 6-13, 15-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 13 were amended to state “determine control data based on the X-ray device position data, wherein the control data is representative of a control signal that causes the X-ray device to move automatically”. This limitation integrates the claimed abstract idea into a practical application as this limitation is applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, the invention is an improvement to the technical space as it provides an improved method for positioning an x-ray while reducing radiation exposure, as disclosed on page 1, lines 23-33 of the specification. Therefore the claims are patent eligible.
Claims 1 and 13 were amended to state “register the registered image data relative to the coordinate system of the patient by a first transformation matrix T1; register, the trajectory data of the implant relative to the coordinate system of the patient by a second transformation matrix T2;  register the trajectory data of the implant relative to the coordinate system of the X-ray device by a third transformation matrix T3; determine based on the third transformation matrix T3, the target position of an X-ray to be emitted from the X-ray device for acquiring an image of the implant”. This is not reasonably suggested by the prior art. Gemmel does not suggest registering the different coordinate systems, and therefore fails to teach using transformation matrices to register the different coordinate system. While Gemmel’559 teaches that the different coordinate system are registered to each other, Gemmel’559 fails to teach that they are registered to each other using transformation matrices. Furthermore, while the use of transformation matrices to register different coordinate systems is known (see at least U.S PGPub 2017/0086759 A1), the prior art does not reasonably suggest “register the trajectory data of the implant relative to the coordinate system of the X-ray device by a third transformation matrix T3; determine based on the third transformation matrix T3, the target position of an X-ray to be emitted from the X-ray device for acquiring an image of the implant”, in combination with the other limitations, without the benefit of improper hindsight. Therefore, the claims are allowable over the prior art. Dependent claims 2-4, 6-12, 15-18, and 20 necessarily contain all the limitations of the allowable independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eichler et al. (U.S PGPub 2017/0086759 A1), which teaches transformation matrices to register coordinate systems [0044].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793